Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 1 of 10 PageID# 3968



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

  ROXANNE ADAMS, ADMINISTRATOR OF
  THE ESTATE OF JAMYCHEAL M. MITCHELL,
  Deceased,

                 Plaintiff,
                                                               Case No. 2:16-cv-229
  v.

  NAPHCARE, INC., et al.,

                 Defendants.

  PLAINTIFF’S PETITION FOR APPROVAL OF WRONGFUL-DEATH SETTLEMENT

         COMES NOW Plaintiff Roxanne Adams, Administrator of the Estate of Jamycheal M.

  Mitchell, Deceased, by counsel, and pursuant to Virginia Code § 8.01-55 and Fed. R. Civ. P. 41,

  moves for this Court’s approval of the compromise settlement negotiated by the parties. In

  support thereof, Plaintiff states as follows:

         1.      That on August 19, 2015, 24-year-old Jamycheal M. Mitchell (“Mr. Mitchell”) was

  pronounced dead by EMS while a detainee at Hampton Roads Regional Jail.

         2.      That Plaintiff Roxanne Adams is the aunt of the Decedent, Mr. Mitchell. Plaintiff

  is, and was at all relevant times, a resident of the Commonwealth of Virginia. On October 19,

  2015, Plaintiff duly qualified as Administrator of the Estate of Jamycheal M. Mitchell, Deceased,

  in the Circuit Court of City of Portsmouth, under the provisions of Virginia Code § 64.2-454.

         3.      That Plaintiff filed the above-captioned wrongful-death action asserting claims

  pursuant to 42 U.S.C. § 1983, as well as state law claims.

         4.      That the decedent, Mr. Mitchell, is survived by the following:

                 a. Sonia Adams (Mitchell’s mother)

                     DOB: 06/12/1964
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 2 of 10 PageID# 3969



                914 Centre Avenue
                Portsmouth, VA 23704


             b. Jasmine Adams (Mitchell’s half-sister (through their shared mother, Sonia
                Adams))

                DOB: 07/21/1985
                4009 Emerald North Circle
                Decatur, Georgia, 30035



             c. Michael Mitchell (Mitchell’s father (he provided an affidavit as to his
                children, who are listed below))

                DOB: 08/06/1961

                108 Iris Street
                Thibodaux, LA 70301


             d. Laquette Monique Miles (Mitchell’s half-sister (through their shared father,
                Michael Mitchell))

                DOB: 3/9/1983

                534 St. Charles By-Pass Road
                Thibodaux, LA 70301


             e. Michael Mitchell Miles, Jr. (Mitchell’s half-brother (through their shared
                father, Michael Mitchell))

                DOB: 1/24/1979

                7050 Highway 105, Apt. 3
                Beaumont, TX 77708


             f. Shewanda Miles (Mitchell’s half-sister (through their shared father, Michael
                Mitchell))

                DOB: 1/19/1978

                121 Mobile Estates Drive
                Gray, LA 70359



                                                                                               2
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 3 of 10 PageID# 3970




                 g. Shavonne Miles (Mitchell’s half-sister (through their shared father, Michael
                    Mitchell))

                      DOB: 10/4/1981

                      111 Ash Lane
                      Thibodaux, LA 70301


                 h. Jamie Anthony Miles (Mitchell’s half-brother (through their shared father,
                    Michael Mitchell))

                      DOB: Unknown

                      Address: Unknown


                 i. Lance Tucker (Mitchell’s half-brother (through their shared father, Michael
                    Mitchell))

                      DOB: 11/17/1977

                      7201 Glen Mist Street
                      San Antonio, TX 78239


         5.      That, as per Virginia Code §8.01-53 (1950, as amended), which designates

  applicable classes of beneficiaries, and with the sworn input of Michael Mitchell, the foregoing

  are Mr. Mitchell’s statutory beneficiaries (the “Statutory Beneficiaries”).

         6.      That, without admitting liability, the Defendants have agreed to collectively pay

  and Plaintiff Roxanne Adams, Administrator of the Estate of Jamycheal M. Mitchell, Deceased,

  has agreed to accept, contingent upon Court approval, cash in the amount of Three Million and

  00/100 Dollars ($3,000,000.00) in full settlement and discharge of all of Plaintiff’s claims in this

  matter. In greater detail:

                 a.      That, without admitting liability, Defendant NaphCare, Inc. (“NaphCare”)

  has agreed to pay, and Plaintiff Roxanne Adams, Administrator of the Estate of Jamycheal M.

  Mitchell, Deceased, has agreed to accept, contingent upon Court approval, cash in the amount of


                                                                                                     3
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 4 of 10 PageID# 3971



  One Million Eight Hundred Thousand and 00/100 Dollars ($1,800,000.00) in full settlement and

  discharge of all of Plaintiff’s claims in this matter against NaphCare and its agents and

  employees.

                 b.      That, without admitting liability, Defendants Hampton Roads Regional

  Jail Authority (“HRRJA”); David L. Simons; Eugene Taylor, III; Dale Barnes; Stephano

  Blakely; Sylvester Bourne; Dancosta Butcher; Christopher Gibbs; William Hilliard; Robert

  Keister; Joseph Powell; Robert Whitaker; David Smith; Curtis Dixon; Joseph Johnson; Derrick

  R. Brown; Stephen T. Phillips; William A. Epperson; Steven W. Whitehead; Tamara L. Everette;

  Roderick D. Madison; Reginald Whitehead; Felicia M. Cowan; Debra K. Ferguson; Kelly N.

  Boyd; and Gail Hart (the foregoing are collectively referred to as the “HRRJ and Commonwealth

  Defendants”) have agreed to pay, and Plaintiff Roxanne Adams, Administrator of the Estate of

  Jamycheal M. Mitchell, Deceased, has agreed to accept, contingent upon Court approval, cash in

  the amount of One Million Two Hundred Thousand and 00/100 Dollars ($1,200,000.00) in full

  settlement and discharge of all of Plaintiff’s claims in this matter against the HRRJ and

  Commonwealth Defendants and their agents and employees.

                 c.      As noted above, the foregoing payments are conditioned upon the

  approval by this Court, in full and final discharge of any and all claims, including any claim for

  attorneys’ fees, costs, and interest, which may or can be asserted for the death of Mr. Mitchell

  against the Defendants (or any of them), or against any other employees or independent

  contractors either now or in the past employed or contracted by the HRRJA, NaphCare, and/or

  any other Defendant arising out of the death of Mr. Mitchell.

         7.      That Plaintiff acknowledges that this settlement is a compromise of a disputed

  claim and that the payments are not to be construed as an admission on the part of any Defendant

  of any liabilities for the damages sustained by the Plaintiff and the statutory beneficiaries.



                                                                                                       4
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 5 of 10 PageID# 3972



          8.        That the Plaintiff and Defendants agree that said compromise is fair and reasonable

  to all parties.

          9.        That Plaintiff represents that funeral and cremation expenses have been paid by

  Sonia Adams ($200.00); Samuel Adams (now deceased; payable to Roxanne Adams, Executor

  of the Estate of Samuel Adams, Deceased) ($1,500.00); Rosa Adams ($500.00); and Troy Meads

  (husband of Administrator Roxanne Adams) ($795.00). They are collectively entitled to

  reimbursement in the amount of $2,995.00, to be paid out of the settlement proceeds.

          10.       That Plaintiff represents that she has been represented by Mark J. Krudys, Esq.

  and The Krudys Law Firm, PLC, as well as by John Preis, Esq., and that all attorneys’ fees and

  costs and expenses incurred in the matter will be paid from the compromise settlement. (The

  matter was first presented to Cooper Hurley Injury Lawyers who undertook to find experienced

  counsel in the matter.) Plaintiff’s counsel was employed pursuant to a one-third contingency-fee

  agreement; Plaintiff’s counsels’ total fee is $1,000,000.00. Counsel will divide that amount in

  the following manner: $690,000.00 to The Krudys Law Firm, PLC; $300,000.00 to John Preis,

  Esq.; and $10,000.00 to Cooper Hurley Injury Lawyers. Costs advanced by Plaintiff’s attorneys

  or otherwise incurred for representation of Plaintiff total $58,690.77. (Of the foregoing amount,

  expert fees total $27,512.50). An itemization of these costs has been made available to Plaintiff.

  A “Disbursements Sheet” detailing the foregoing proposed distributions in chart form is attached

  as Exhibit 1.

          11.       That, as stated in ECF No. 256, there is not unanimity among the statutory

  beneficiaries as to how the settlement proceeds should be apportioned among themselves. As a

  result, Plaintiff asks that the court hold a separate, second evidentiary hearing to determine the

  manner in which the proceeds of the settlement are to be distributed to the statutory beneficiaries.




                                                                                                       5
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 6 of 10 PageID# 3973



         12.     That, upon making the payments referenced in paragraph 6 above, the Defendants

  and all employees and independent contractors that could be implicated in connection with the

  Plaintiff’s claims in this matter, will be released from any and all liability and claims arising from

  the injuries to and the death of Mr. Mitchell and that this matter be dismissed with prejudice as to

  the Defendants.

         13.     Plaintiff further moves that the balance remaining after the deduction of the costs

  of attorneys’ fees, costs and expenses – $1,938,314.23 – be held in the trust account of The

  Krudys Law Firm, PLC, until such time as the Court hears testimony and rules on the division of

  net proceeds to the Statutory Beneficiaries. (At this time, the Statutory Beneficiaries cannot

  reach an agreement with regard to the division of the settlement proceeds among the Statutory

  Beneficiaries. Therefore, Plaintiff requests that the Statutory Beneficiaries be provided the

  opportunity to put on evidence in support of their assertions before this Court). Plaintiff’s

  counsel will then disburse the net settlement proceeds in accordance with the Court’s order.

         WHEREFORE, Plaintiff, by counsel, respectfully moves that the Court convene a

  hearing for the entry of an Order to approve this settlement, that all Defendants be dismissed

  with prejudice, that a second evidentiary hearing be convened without the required attendance of

  the Defendants to determine the manner in which the proceeds of this settlement are to

  distributed among the Statutory Beneficiaries, and grant such other relief as the Court deems

  necessary and appropriate.

                                                 Respectfully submitted,

                                                 ROXANNE ADAMS, ADMINISTRATOR
                                                 OF THE ESTATE OF JAMYCHEAL M.
                                                 MITCHELL, DECEASED

                                                 By: _______/s/_Mark J. Krudys_________
                                                              Counsel




                                                                                                       6
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 7 of 10 PageID# 3974



  Mark J. Krudys (VSB# 30718)
  THE KRUDYS LAW FIRM, PLC
  SunTrust Center
  919 E. Main Street, Suite 2020
  Richmond, VA 23219
  Phone: (804) 774-7950
  Fax: (804) 381-4458
  Email: mkrudys@krudys.com
  Web: www.krudys.com

  John F. Preis (VSB# 45764)
  7719 Rock Creek Rd.
  Henrico, VA 23229
  Phone: (804) 289-8682
  Email: jpreis@richmond.edu

  Counsel for Plaintiff Roxanne Adams, Administrator of the Estate of
  Jamycheal M. Mitchell, Deceased




                                                                            7
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 8 of 10 PageID# 3975



                                          Certificate of Service

          I hereby certify that on this 22nd day of January 2019, I will electronically file the

  foregoing pleading with the Clerk of Court using the CM/ECF system, which will then send a

  notification of the filing to the following:

          Gregory F. Holland, Esq.
          Dov Szego, Esq.
          Setliffe & Holland, P.C.
          4940 Dominion Boulevard
          Glen Allen, Virginia 23060
          gholland@setliffholland.com; DSzego@setlifflaw.com
          Counsel for Defendant Hart

          Jeff W. Rosen, Esq.
          Lisa Ehrich, Esq.
          Jeffrey Hunn, Esq.
          Pender & Coward
          222 Central Park Ave., Suite 400
          Virginia Beach, VA 23462
          jrosen@pendercoward.com; lehrich@pendercoward.com; jhunn@pendercoward.com
          Counsel for Defendants HRRJA, HRRJ, Supt. Simons, Asst. Supt. Taylor, Officer Gibbs,
          Officer Hilliard, Officer Keister, Officer Powell, MJO Smith, MJO Johnson, Sgt.
          Everette, Sgt. Phillips, Lt. Madison, Capt. Cowan

          Edward J. McNelis, III, Esq.
          Grace Morse-McNelis, Esq.
          Christopher F. Quirk, Esq.
          Ruth T. Griggs, Esq.
          Sands Anderson
          P.O. Box 1998
          Richmond, VA 23218
          EMcNelis@sandsanderson.com; CQuirk@sandsanderson.com
          GMorseMcNelis@sandsanderson.com; RGriggs@sandsanderson.com
          Counsel for Defendant NaphCare and Kolongo, MD; Edwards, LCSW; Ray, NP-Psych;
          Ngwa, NP; Johnson, RN; Thomas, RN, HSA; Rivers, LPN; Nicholson, MA; Murphy,
          MSW

          Marshall H. Ross, Esq., Senior Assistant Attorney General
          Alexander K. Page, Assistant Attorney General
          Office of the Virginia Attorney General
          202 North 9th Street
          Richmond, VA 23219
          Apage@oag.state.va.us; MRoss@oag.state.va.us
          Counsel for Defendant Boyd



                                                                                                   8
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 9 of 10 PageID# 3976



         David P. Corrigan, Esq.
         Jeremy D. Capps, Esq.
         Leslie A. Winneberger, Esq.
         Douglas E. Pittman, Esq.
         Harman, Claytor, Corrigan & Wellman
         P.O. Box 70280
         Richmond, VA 23255
         dcorrigan@hccw.com; jcapps@hccw.com
         lwinneberger@hccw.com; dpittman@hccw.com
         Counsel for Defendant Ferguson

         William W. Tunner, Esq.
         Mark R. Colombell, Esq.
         Michael G. Matheson, Esq.
         William D. Prince, IV, Esq.
         ThompsonMcMullan, P.C.
         100 Shockoe Slip, Third Floor
         Richmond, Virginia 23219
         wtunner@t-mlaw.com; mcolombell@t-mlaw.com
         mmatheson@t-mlaw.com; wprince@t-mlaw.com
         Counsel for Defendants Officer Barnes, Officer Blakely, Officer Bourne, Officer Brown,
         Officer Butcher, MJO Dixon, Sgt. Epperson, Officer Whitaker, Sgt. S. Whitehead, and Lt.
         R. Whitehead



  I will then also send the foregoing pleading and a notification of such filing (NEF) to the

  following via Email and First-Class Mail:

  Anthony Lewis, Esq.
  Law Office of Anthony P. Lewis
  307 St. Philip Street
  Thibodaux, LA 70301
  attyalewis17318@aol.com
  Counsel for beneficiaries Michael Mitchell, Lance Tucker, Laquette Miles, Michael Miles,
  Shavonne Miles, Shewanda Miles and Jamie Miles

  Michael Goodove, Esq.
  Swartz, Taliaferro, Swartz, & Goodove
  220 West Freemason Street
  Norfolk, Virginia 23510
  mike@goodove.com
  Counsel for beneficiary Jasmine Adams




                                                                                                9
Case 2:16-cv-00229-RBS-LRL Document 262 Filed 01/22/19 Page 10 of 10 PageID# 3977



  Ros R. Willis, Esq.
  INMAN & STRICKLER, P.L.C.
  575 Lynnhaven Parkway, Suite 200
  Virginia Beach, VA 23452-7350
  Telephone: (757) 486-7055
  Facsimile: (757) 431-0410
  Counsel for beneficiary Sonia Adams




                                        ________/s/_Mark J. Krudys____________
                                        Mark J. Krudys (VSB# 30718)
                                        THE KRUDYS LAW FIRM, PLC
                                        SunTrust Center
                                        919 E. Main Street, Suite 2020
                                        Richmond, VA 23219
                                        Phone: (804) 774-7950
                                        Fax: (804) 381-4458
                                        Email: mkrudys@krudys.com

                                        Counsel for Plaintiff Roxanne Adams,
                                        Administrator of the Estate of
                                        Jamycheal M. Mitchell, Deceased




                                                                                 10
